 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA

 8
                                              Case No. 5:17-CV-02143 (VEB)
 9
     TAMMY MENDOZA,
10
                          Plaintiff,          JUDGMENT
11
     vs.
12
     NANCY BERRYHILL, Acting
     Commissioner of Social Security,
13
                          Defendant.
14

15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
17
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
18
     order affirming the Commissioner’s final decision and dismissing the action is
19

20                                            1

                  JUDGMENT – MENDOZA v BERRYHILL 5:17-CV-02143-VEB
 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 11th day of March, 2019,

 4                                      /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
 5                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                          2

                  JUDGMENT – MENDOZA v BERRYHILL 5:17-CV-02143-VEB
